Opinion by
President Judge Crumlish,
This is an appeal from an order of the Common Pleas Court of Armstrong County, In Re: Petition of Electors of Armstrong County (No. 1979-2126-Civil), ordering the Armstrong County Board of Elections to certify to the Court of Common Pleas for the purpose of audit, the pre-election campaign expense reports filed by the Democratic Election Campaign Committee on October 24, 1979 and the post-election campaign reports filed on November 30, 1979. (Docketed at 763 C.D. 1980.)
On November 6, 1979, there was an election in Armstrong County for a number of offices. A group of candidates from one party formed the Democratic Election Campaign Committee (DECC). After the election, a group of individuals, including certain unsuccessful candidates seeking offices won by individuals supported by DECC, filed a petition for audit and rule for an audit of the reports filed by DECC pursuant to the Campaign Expense Reporting Act (Act of June 3, 1937, P.L. 1333, as amended, added by Section 2 of the Act of October 4, 1978, P.L. 893, as amended, 25 P.S. §3241 et seq.).
Having granted appellant permission to appeal pursuant to 42 Pa C. S. §702 (Docketed at No. 344 Misc. Dkt. No. 2), the above appeals were consolidated and the motion to quash was argued at the same time as the arguments on the merits.
After hearing, we deny appellee’s motion to quash. In .addition, we agree with the decision of the court below in finding good cause for an audit. Unable to improve upon the analysis provided by President Judge House, we adopt his able opinion.
Affirmed.
*202Order
The Court of Common Pleas of Armstrong County Order of March 20, 1980 (No. 1979-2126-civil) is affirmed, and the case remanded to the court below for further proceedings pursuant to the campaign Expense Reporting Act, 25 P.S. §3541 et seq.
Judge Wilkinson, Jr., concurs in the result only.
This decision was reached prior to the expiration of the term of office of Judge Wilkinson, Jr.